DETAILED ACTION

Status of Application
	This action is in reply to the request for continued examination filed on January 31, 2022.
Claims 1-3, 5-12, 14-18, and 20 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Examiner’s Amendment
An examiner’s amendment to the record is attached to this Office action. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Alexandra Martinez via email on July 18, 2022.



Allowable Subject Matter
Claims 1-3, 5-12, 14-18, and 20 (renumbered as 1-17) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Srinivasan et al., U.S. Patent Application Publication No. 2019/0220853 A1. Srinivasan teaches a method and system for processing a cross border payment. Figure 1 describes the process for performing the invention. Inbound payment data from a first financial institution in a first country is received in a first message format. A payment request is generated in a second message format. To do this, messages are converted from the first format to a data interchange format accessible by an API before being converted to a second message format. 
Another of the closest prior art references of record is Raymond et al., U.S. Patent Application Publication No. 2008/0059350 A1. Raymond teaches an invention for identifying and processing currency conversion in a financial transaction. The system determines whether a received transaction qualifies as a cross-border transaction according to predetermined criteria. 
Another of the closest prior art references of record is Wang et al., U.S. Patent Application Publication No. 2014/0222599 A1. Wang teaches an integrated communications network for transactions. A transaction request message that is sent from one mobile network to another is converted from a first protocol to a second protocol. 
Another of the closest prior art references of record is Gavin et al., U.S. Patent Application Publication No. 2005/0004872 A1. Gavin teaches an invention for conducting international electronic financial transactions. Messages are converted from one format to another, e.g., from SWIFT format to NACHA format. 
Another of the closest prior art references of record is “ISO 20022: Cross-Border Payments Usage Guidelines Revealed,” https://www.cashbook.com/iso-20022-cross-border-payments-usage-guidelines-revealed/ (Dec. 5, 2019). This reference discusses the ISO standard for electronic data transfers between financial institutions and how it will transform cross-border payments. 
	Claims 1-3, 5-12, 14-18, and 20 (renumbered as 1-17) are allowed because these prior art references, in addition the other cited references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although there are features and concepts that on their own would be known in the art and disclosed in the above references, they were not found in a way that makes the amended claims as a whole obvious to one having ordinary skill in the art. The combination of limitations is not obvious. Therefore, the rejections under 35 U.S.C. 103 are withdrawn.
Regarding 35 U.S.C. 101, the rejection was withdrawn in the final rejection that was mailed on November 3, 2021. That Office action included the following paragraph: 
	The rejection under 35 U.S.C. 101 has been withdrawn in light of Applicant’s amendments. The independent claims were amended to recite “reformatting, in real-time and based on the retrieved set of rules, the received payment request message to comply with the payment messaging standard and protocol of the second payment processing network.” This limitation, in combination with the other limitations, makes the claims eligible for the same reasons as claim 1 from Example 42 from the USPTO’s Subject Matter Eligibility Examples, which held that a claim was eligible because it recited “a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  

Additionally, the claims are eligible because the combination of additional elements of the independent claims integrate the abstract idea into a practical application and provide an ordered combination. Therefore, the claims are eligible. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant Prior Art
Parekh, U.S. Patent Application Publication Number 2017/0357955 A1 (Method and system for local and international funds transfer). 
Hu, U.S. Patent Application Publication Number 2017/0178098 A1 (Real-time global fund transfers). 
Hosny et al., U.S. Patent Application Publication Number 2018/0121891 A1 (System and method for processing payment transactions at network edge nodes). 
Simpson, U.S. Patent Application Publication Number 2018/0182002 A1 (Computer implemented multi-currency invoice capture, trading, access and payment system). Paragraph 0262 describes reformatting a file from an international wire transfer into an acceptable format.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698